United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                         REVISED APRIL 8, 2004
                                                              March 23, 2004
                IN THE UNITED STATES COURT OF APPEALS
                                                          Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                    Clerk

                       ______________________

                            No. 03-40140
                       ______________________

                              BEN MARKOS

                                                 Plaintiff-Appellant
                                versus

      CITY OF ATLANTA, TEXAS; MIKE DUPREE and MICHAEL AHRENS

                                                 Defendants-Appellees

         ___________________________________________________

           Appeal from the United States District Court for
                     the Eastern District of Texas
                         (USDC No. 5:02-CV-17)
         ___________________________________________________

Before KING, Chief Judge and      DENNIS, Circuit Judge, and LYNN,*
District Judge.


DENNIS, Circuit Judge:


     Ben Markos appeals the district court’s order granting summary

judgment in favor of defendants City of Atlanta, Texas, Mike

Dupree, and Michael Ahrens on Markos’ First Amendment retaliatory

discharge claim.    The district court dismissed this claim because

the court found that Markos’ speech did not involve a matter of

public concern.    We disagree.    Thus, we reverse and remand this

     *
     District Judge of the Northern District of Texas, sitting
by designation.

                                   1
case to the district court for further proceedings consistent with

this opinion.

                                   BACKGROUND

     Ben Markos was a police sergeant for the City of Atlanta,

Texas.   On February 25, 2001, Markos reported to Captain Steve

Mericle, an internal affairs officer, that Officer Richard Dyer had

used excessive force while arresting Ben Wiggins the previous

night.      Chief Mike Dupree ordered Mericle to investigate the

incident.         Mericle   eventually       concluded   that     Dyer   had   used

excessive force but that Markos and the other officers present were

innocent of any wrongdoing.

     On October 15, 2001, Wiggins sued the City of Atlanta and

several officers, including Markos and Dyer, for damages sustained

during the incident.        Markos informed Dupree that he was concerned

about the officers’ reputations and that he hoped that Dupree would

defend them.        Two days later, Dupree distributed a memo to all

police department employees advising them “not to discuss this case

with ANYONE except for attorneys hired by Texas Municipal League

for our defense.”

     Markos admits that, prior to the memo’s circulation, he had

spoken   to   a    reporter   at   the       Atlanta   Citizens    Journal     (the

“Journal”) off the record.            After the memo’s circulation, on

October 21, 2001, the Journal published an article on the Wiggins

incident stating that “Markos, when contacted by the Journal this



                                         2
week, said that he had been ordered by the APD Chief of Police Mike

Dupree ‘not to talk to anyone’ regarding the incident.” On October

24,   the   Journal   published   another   article,   entitled   “Wiggins

incident: Did police cover up?”,         that contained several quotes

from Markos.    Although Markos was initially reluctant to talk, he

changed his mind and granted an interview “[b]ecause my reputation

dictates how well I can do my job.       With what was in the paper and

me not being able to defend myself since the city seems to choose

not to defend any of the officers, I have no choice.”             In that

article, Markos made statements defending some of his fellow

officers1 and criticizing Dyer’s actions.2      Markos also stated that

Mericle had asked him to file two incident reports and that Dyer

wanted “one with what Richie Dyer did and one without what Richie

Dyer did.”     Markos said that he responded that he would file two

reports but that they would both say the same thing.         The article

further quoted Markos as saying, “In 20 years I’ve never been asked

to do two reports on anything I’ve ever done - especially leaving



      1
     “I want to state for the record that Officer Green and
Officer Lawrence acted as professionally as any two officers I’ve
ever seen in over 20 years ... not only did they act
professionally before the arrest, but they went above that after
they had observed what Richie Dyer did. Those officers did
nothing wrong.”
      2
       “Mr. Dyer had no business doing what he did. I don’t
care what Mr. Wiggins was charged with in the past. I don’t care
what he was charged with in the present. Once a man is in
custody you don’t abuse somebody. That’s not what our job is.
Our job is to protect and serve the public.”

                                     3
anything out of one and putting it in the other.”                 The Journal

article also     reported   that    Markos    had   in   fact   submitted   two

identical reports, both detailing Dyer’s actions.

     After the article ran, Dupree suspended Markos with pay while

investigating Markos’ insubordination in agreeing to speak to the

reporter for the Journal.      As punishment, Markos was permanently

demoted from Sergeant to Patrol Officer, placed on disciplinary

probation for ninety days, and suspended without pay for five days.

After the probationary period, Markos was fired; the stated reason

for this firing was Markos’ failure to issue traffic tickets.

     Markos sued the City of Atlanta, Dupree, and Michael Aherns,

the City Manager of Atlanta, in January 2002 claiming that he was

retaliated against for exercising his First Amendment right to free

speech.     The defendants moved for summary judgment on this claim

arguing that Markos’ speech did not involve a matter of public

concern.3     The district court agreed with the defendants and

granted summary judgment.     Markos timely appealed.

                                   ANALYSIS

     To establish a First Amendment retaliatory discharge claim,

the plaintiff must prove that (1) he suffered an adverse employment


     3
        Markos also claimed that the defendants’ actions violated
his due process rights in his employment as a police officer.
The district court granted summary judgment in favor of the
defendants, ruling that Markos had not alleged or presented
evidence of either a liberty or property interest in his
employment as a police officer. Markos has not appealed that
ruling.

                                      4
action, (2) his speech involved a matter of public concern, (3) his

interest in commenting on the matter of public concern outweighed

the defendant’s interest in promoting efficiency, and (4) his

speech     was   a   substantial     or       motivating     factor   behind   the

defendant’s      actions.       Harris    v.    Victoria     Independent    School

District, 168 F.3d 216, 220 (5th Cir. 1999).               As the parties agree,

because the district court granted summary judgment against Markos’

retaliatory discharge claim on the second element, this appeal

focuses only on whether Markos’ speech involved a matter of public

concern.

Standard of Review

     This    court    reviews    a   district      court’s    grant   of   summary

judgment de novo.       Leasehold Expense Recovery, Inc. v. Mothers

Work, Inc., 331 F.3d 452, 455 (5th Cir. 2003).                Whether the speech

at issue relates to a matter of public concern is a question of law

to be resolved by the court.         Tompkins v. Vickers, 26 F.3d 603, 606

(5th Cir. 1994).       Generally, the inquiry is whether the public

employee was speaking as a citizen upon matters of public concern

or as an employee upon matters only of personal interest.                  Harris,
168 F.3d at 221 (citing Connick v. Meyers, 416 U.S. 138, 147

(1982)).    The existence of an element of personal interest on the

part of an employee does not prevent a finding that the speech as

a whole raises issues of public concern; but an employee cannot

transform a personal conflict into an issue of public concern


                                          5
simply by arguing that individual concerns might have been of

interest to the public under different circumstances.                   Bradshaw v.

Pittsburgh Independent School District, 207 F.3d 814, 816 (5th Cir.

2000) (citations omitted).

     Whether an employee’s speech addresses a matter of public

concern must be determined by the content, form, and context of a

given statement, as revealed by the whole record.                     Connick, 416
U.S. at 147-48; Tompkins, 26 F.3d at 606.                These factors should be

considered   as   a   package,     and    their    significance       will   differ

depending on the circumstances of the particular situation. Teague

v. City of Flower Mound, 179 F.3d 377, 381 (5th Cir. 1999) (citing

Moore v. City of Kilgore, 877 F.2d 364, 370 (5th Cir. 1989)).

Markos argues that, based upon these three factors, his speech

addressed a matter of public concern.             The defendants counter that

because    Markos’    motivation     in       speaking    was    to   protect     his

reputation and the reputations of his fellow officers his speech

was private in nature and thus not deserving of protection.

Content

     We    will   first   review    the       content    of   Markos’    speech   to

determine whether it was public or private.                     An examination of

Markos’ speech reveals that it was “mixed” in content - both public

and private.      This court has often stated that allegations of

police misconduct and corruption are important matters of public

concern.    See, e.g., Thompson v. City of Starkville, Mississippi,


                                          6
901 F.2d 456, 463 (5th Cir. 1990) (Speech “complaining of misconduct

within the police department ... [is] speech addressing a matter of

public concern.”); Brawner v. City of Richardson, 855 F.2d 187,

191-92 (5th Cir. 1988) (Exposure of official misconduct, especially

within the police department, is generally of great consequence to

the public.);       Branton v. City of Dallas, 272 F.3d 730, 740 (5th

Cir. 2001) (“There is perhaps no subset of ‘matters of public

concern’   more     important   than    bringing       official   misconduct    to

light.” (citing Davis v. Ector County, 40 F.3d 777, 782 (5th Cir.

1995))).       Markos’ statements regarding Mericle’s request for two

incident reports – one with Dyer’s actions and one without Dyer’s

actions    –    involved     allegations    of     a     police   cover   up    and

consequently addressed a matter of significant public concern.

     But   some     of   Markos’    comments     also     addressed   matters   of

personal   interest.         Statements     made    to    exonerate   one’s     own

professional reputation address a matter of personal concern.

Bradshaw, 207 F.3d at 817.          Thus, Markos’ statements defending his

own reputation are personal in nature.              This court has also held

that speech on behalf of a coworker in an intra-office meeting

constituted personal speech.          Fiesel v. Cherry, 294 F.3d 664, 668

(5th Cir. 2002). Based on Fiesel, the defendants argue that Markos’

statements      protecting    his    coworkers     also    constitute     personal

speech.    While speech on behalf of a coworker would be private in

many situations, it is infused with an element of public interest


                                        7
here because it assured the public of the trustworthiness of some

of its police officers.      Regardless of the characterization of

Markos’ statements about his coworkers, the content of Markos’

speech on the whole was mixed – private and public.

Form

       Realizing that it is not easy to break the public interest

analysis down into hermetic categories of content, form, and

context, Thompson, 901 F.2d at 462, the next step in the inquiry is

to ascertain whether the form of the speech in question was public

or private in nature.    Publicization of the speech is a factor to

be weighed in determining whether the speech was of public concern.

Thompson, 901 F.2d at 466.        The form of Markos’ speech was

quintessentially public as his comments appeared in the form of an

article in the local newspaper.       Markos made his comments to a

newspaper reporter, and Markos’ statements make it clear that he

understood that his statements were to be used in a published

article.

       The situation at hand contrasts starkly with other situations

in which this court has found that speech not intended for public

consumption was not protected. For example, in Terrell v. Univ. of

Texas System Police, 792 F.2d 1360 (5th Cir. 1986), Terrell’s boss

received an anonymous letter accompanied by photocopies of pages

from Terrell’s personal notepad.      Id. at 1361.   The notes were

critical of the boss’s job performance, and the boss eventually


                                  8
terminated Terrell’s employment.              Id.     Terrell brought a suit

alleging     retaliatory    discharge.        Id.     This    court   held    that

“Terrell’s personal notebook cannot serve as the basis for a claim

that he was fired for exercising his first amendment rights.                   He

made no effort to communicate the contents of the notebook to the

public, and the evidence does not suggest that he would have had

any occasion to do so.”          Id. at 1362-63.      Similarly, in Bradshaw,

the plaintiff, a school principal, sent three memoranda to the

school superintendent and the members of the Board of Trustees.
207 F.3d   at    815.    The    memoranda    related   to     controversy   and

negotiations surrounding the renegotiation of Bradshaw’s contract.

Id.   This court noted that Bradshaw did not publicly announce her

concerns but only outlined them in internal grievances related to

an employer-employee dispute.         Id. at 817.      This court stated that

this fact weighed in favor of a finding that Bradshaw’s speech was

not public in nature.       Id.   The facts and analyses from Terrell and

Bradshaw help illustrate, by contrast, the public nature of the

form of Markos’ speech as well as the importance of the form in

ascertaining whether speech is of public concern.

Context

      Next, we must examine the context in which Markos’ speech was

made so that we can evaluate whether it indicates that Markos’

speech    was     of   public    concern.      “[A]    factor    considered    in

determining whether speech is on a matter of public concern is


                                        9
whether the comments were made against a backdrop of widespread

debate in the community.”           Harris, 168 F.3d at 222.            Public

employees, by virtue of their public employment, may make valuable

contributions   to   public   debate.      Branton, 272 F.3d   at    740.

Information regarding an attempted cover up by police is best

obtained from a department insider, such as Markos.              In fact, by

the time Markos’ statements had been published, there had already

been a previous article published on this controversy.                   Thus,

Markos’ statements were made “in the context of a continuing

commentary that had originated in [a] public forum.” Tompkins, 303
F.3d at 607 (citing Brawner, 855 F.2d at 192).

       Additionally, a journalist who desired this information for

the purpose of publication approached Markos.             Two of our sister

circuits have found, and we agree, that the fact that the speaker

was approached by a journalist weighs in favor of a finding that

the speech involved a matter of public concern, even if the

plaintiff had a personal stake in the subject being discussed.

Rode   v.   Dellarciprete,    845 F.2d 1195,   1202    (3d   Cir.    1988)

(“Dismissing [the public employee’s] speech as unprotected merely

because she had a personal stake in the controversy fetters public

debate on an important issue because it muzzles an affected public

employee from speaking out.         Thus, we hold that when a public

employee participates in an interview sought by a news reporter on

a matter of public concern, the employee is engaged in the exercise


                                     10
of a first amendment right to freedom of speech, even though the

employee   may   have    a   personal    stake      in   the   substance   of   the

interview.”); Matulin v. Village of Lodi, 862 F.2d 609, 613 (6th

Cir. 1988) (same).      Because Markos’ statements were made against a

backdrop of public debate and Markos was approached by a reporter

who intended to use Markos’ statements in a published article, we

conclude that the context of Markos’ speech was also public in

nature.

Motivation

     As noted above, the defendants argue that Markos’ speech was

primarily intended for the private purpose of protecting his

reputation and, based upon this court’s opinions in Teague and

Bradshaw, is thus not entitled to First Amendment protection.                   The

district court agreed, concluding that “Markos was speaking out to

protect    his   own    reputation,     not    to    advise    the   citizens   of

improprieties at the department.”             The district court focused much

of its analysis on Markos’ motivation without examining the Connick

factors in detail.

     Bradshaw and Teague do not support the proposition that

motivation is the new litmus test for the matter of public concern

analysis, displacing the Connick factors. The general facts of

Bradshaw are outlined above.            In Bradshaw, this court concluded

that “the content, form, and context of the memoranda show that

these were more of an effort by Mrs. Bradshaw to clear her name


                                        11
rather than some dialogue on high school activity funds as she

would have this court believe.” 207 F.3d at 818.      While this

statement does support the principle that an employee’s motivation

in speaking is relevant to the inquiry at hand, it is also

indicative of the full analysis of the content, form, and context

factors actually employed by the court in Bradshaw.             It does not

stand for the proposition that motivation has supplanted the

Connick factors in the public interest inquiry.

     Teague involved a lawsuit by two police officers who were

eventually terminated after filing an internal grievance against

the chief of police based on their suspicions that he had covered

up the wrongdoing of another officer. 179 F.3d at 379.      The

defendants point out that this court stated that “[a]lthough

interspersed with apparently genuine concerns regarding police

wrongdoing, [the officer’s] grievances were primarily motivated by,

and primarily addressed, concerns particular to their private

interests.”   Id. at 383-84.

     But, as in Bradshaw, this court pursued a full content, form,

and context analysis in Teague.      Although the court concluded that

the content at issue in Teague was “predominantly public,” the

court noted that the context of Teague’s grievance was private, an

employer-employee   dispute,   and    that   the    grievance   letter   was

“undeniably private in form.”     Id. at 383.       Here, by contrast, the

context and form of Markos’ speech are unquestionably public.             In


                                     12
fact, the Teague court noted that this court elevated the roles of

context and form over content in Gillum v. City of Kerrville, 3
F.3d 117, 121 (5th Cir. 1993).   Thus, the Teague court concluded

that “[t]aking these three factors together, and weighing the

latter two (context and form) more heavily as required by Gillum,

we conclude that the speech is not entitled to First Amendment

protection.”   Id. at 382-83.    As these excerpts illustrate, the

Teague court, like the Bradshaw court, did not analyze motivation

to the exclusion of applying the Connick test.     Additionally, to

the extent that Teague focuses on context and form more than

content, its analysis is decidedly unhelpful to the defendants in

this case.

     The analyses in Bradshaw and Teague are consistent with the

analysis this court employed in Thompson v. City of Starkville,

Mississippi, 901 F.2d 456 (5th Cir. 1990). In finding that a police

officer’s internal complaints alleging improprieties in the police

department would, if true, constitute speech on a matter of public

concern, id. at 467, this court noted that the existence of an

element of personal interest on the part of an employee in his or

her speech does not dictate a finding that the speech is not on a

matter of public concern.   Id. at 463.   As to using the employee’s

motivation as the sole test for whether speech addresses a matter

of public concern, the Thompson court referenced a portion of an

Eleventh Circuit decision, Kurtz v. Vickery, 855 F.2d 723, 727 (11th

                                 13
Cir. 1988).     Id. at 465 n.7.    The Kurtz court stated that “focusing

solely on … the employee's motivation does not fully reflect the

Supreme Court's directive that the content, form, and context of

the speech must all be considered.”          Id. at 727.

     Markos’ statements do indicate that his motivation for coming

forward   was    to   protect    his   own   reputation    as   well   as   the

reputations of his fellow officers.           As discussed above, to the

extent that Markos intended to clear his own reputation, his

motivation was private.         And, again, while speaking out to defend

the reputation of coworkers would often be private, here Markos’

motivation for doing so contains an element of public interest

because he was assuring the public of the trustworthiness of a

number of its police officers.         Of course, these motivations only

explain Markos’ statements criticizing Dyer and defending himself

and the other officers who were present; these motivations do not

explain why Markos would have gone on to give information regarding

an attempted cover up by the police department, which was the

primary focus of the article.          It therefore follows that Markos’

motivations for speaking were mixed in the same manner as the

content of his speech.

     In this case, we have a public employee speaking out about

alleged corruption in the police department, a subject undoubtedly

of public concern.        The comments were published in the local

newspaper against a backdrop of brewing public controversy, and the


                                       14
employee was approached by a reporter – not vice versa.                In this

case,   the    fact   that   the   content   of   the   speech   and   Markos’

motivations were partially private is not enough to remove this

speech from the realm of public concern.           Again, the multi-factor

analysis outlined in Connick is factually intensive, and in this

case the balance tips in favor of a finding of public concern.

Thus, the district court erred in granting summary judgment in

favor of the defendants.

                                   CONCLUSION

     We find that Markos’ speech involved a matter of public

concern.      The district court’s order granting summary judgment is

REVERSED, and this case is REMANDED for proceedings consistent with

this opinion.




                                       15